DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 references “the rotor” as in claim 10, but claim 10 is directed to a rotor blade for a rotor. It’s therefore not clear what structure is being referenced and the metes/bounds cannot be ascertained.
Claim 13 references “a blade bearing” (line 3), but previously recited claims already makes reference to a blade bearing, and it’s therefore not clear if this is the same bearing, or not.
Claim 15 references “the rotor” as in claim 1, but claim 1 is directed to a rotor blade for a rotor. It’s therefore not clear what structure is being referenced and the metes/bounds cannot be ascertained.
Claims 12-13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 references back to “the rotor” of claim 1 and claims 12-13 references back to “the rotor” of claim 10, but the rotor is not what the claim is directed towards, but a “rotor blade for a rotor” (and just a rotor in claim 10). It is improper to reference individual limitations from claim 1 (or claim 10) in this manner, rather than referencing the claim as a whole.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 11, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Lipka (US 9765646).
Regarding claims 1 and 16, Lipka discloses a rotor blade (10) for a rotor of a wind power installation, the rotor blade comprising: a hub-side end for fastening the rotor blade to a movable part of a blade bearing (bearing not shown; see Figures 1-3), a bearing cover (18) arranged on an outer circumferential surface of the hub-side end of the rotor blade, and wherein a portion (54) of the bearing cover that is close to the bearing is away from the outer circumferential surface of the hub-side end of the rotor blade by a first amount, wherein a portion (34) of the bearing cover that is remote from the bearing is away from the outer circumferential surface of the hub-side end of the rotor blade by a second amount, wherein the first amount is greater than the second amount by a multiple (Figure 3). The method steps recited are merely repetitions of the already recited structure of claim 1, and therefore Lipka discloses the method of installation.
Regarding claim 2, Lipka discloses the rotor blade according to claim 1 above. Lipka further discloses an intermediate space (see the space in Figure 3) is formed between the outer circumferential surface of the hub-side end of the rotor blade and the portion of the bearing cover that is close to the bearing, and wherein the intermediate space serves for accommodating a portion of a fixed part of the blade bearing (see 22, generic “fixed part” on the hub side where the bearing is housed).
Regarding claim 4, Lipka discloses the rotor blade according to claim 1 above. Lipka further discloses wherein the portion of the bearing cover that is remote from the bearing and the portion of the bearing cover that is close to the bearing are arranged at least one of. substantially parallel to one another or radially spaced apart from one another (Figure 3), and wherein the bearing cover has an intermediate portion (28) arranged between the portion remote from the bearing and the portion close to the bearing, and wherein the intermediate portion is arranged substantially orthogonally to the portion remote from the bearing or the portion close to the bearing (Figure 3).
Regarding claim 6, Lipka discloses the rotor blade according to claim 1 above. Lipka further discloses the bearing cover is of annular form and has a plurality of part-ring segments (56) that are connected to one another (Figure 4), and wherein the portion of the bearing cover that is remote from the bearing is fastened in a detachable manner to the outer circumferential surface of the hub-side end of the rotor blade (fastener 36).
Regarding claim 7, Lipka discloses the rotor blade according to claim 1 above. Lipka further discloses compensation elements (48, 50) in the form of shims in a region of the fastening of the bearing cover on the outer circumferential surface of the hub-side end of the rotor blade.
Regarding claim 8, Lipka discloses the rotor blade according to claim 1 above. Lipka further discloses a sealing element (20) that at least partially seals off or covers a gap between the outer circumferential surface of the hub-side end of the rotor blade and the portion of the bearing cover that is remote from the bearing (see Figure 3).
Regarding claim 11, Lipka discloses the rotor blade according to claim 1 above. Lipka further discloses a rotor (Figure 1) for a wind power installation comprising a hub (14) having a blade bearing (not shown) and the rotor blade according to claim 1 above, the rotor blade is fastened to the blade bearing (Figures 1-3; Col. 8, Lines 28-57).
Regarding claim 15, Lipka discloses a wind power installation comprising: a tower (implicit in a wind turbine installation); and the rotor as claimed in claim 1 above on the tower.
Regarding claim 18, Lipka discloses a method according to claim 16 above. Lipka further discloses an access into the intermediate space between the outer circumferential surface of the hub-side end of the rotor blade and the portion of the bearing cover that is close to the bearing for inspection, maintenance, and repair purposes because the “access” means is not disclosed, and the intermediate space is accessible from the interior of the rotor.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lipka (US 9765646) in view of Franke (DE 102007032937).
Regarding claim 3;
Lipka discloses the rotor blade according to claim 1 above.
Lipka fails to teach the specifics of the rotor blade attachment to the hub, and therefore fails to teach the hub-side end has a plurality of blade blind holes for receiving blade fastening bolts for fastening the rotor blade to a moveable part of a blade bearing of a hub of a rotor of a wind power installation.
Franke teaches a wind turbine rotor blade (2) attached to a hub (4a) through a bearing arrangement (4), the bearing arrangement defined by two rings (5, 6), with the blade attached to one ring (6) with a plurality of fastening bolts (9) which include blind holes for receiving the fastening bolts (see dotted line through the root end of the blade).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Lipka such that the hub-side end has a plurality of blade blind holes for receiving blade fastening bolts for fastening the rotor blade to a moveable part of a blade bearing of a hub of a rotor of a wind power installation as taught by Franke for the purposes of attaching the blade to the hub of the rotor, thereby allowing for power generation through rotation of blades.
	Regarding claim 5;
Lipka discloses the rotor blade according to claim 4 above. Lipka further discloses the portion of the bearing cover that is remote from the bearing and the portion of the bearing that is close to the bearing are connected to one another via the intermediate portion (28).
Lipka fails to teach a transition from the portion remote from the bearing to the intermediate portion and a transition from the portion close to the bearing to the intermediate portion are rounded.
Franke teaches a bearing cover portion (10, 11) that is defined by a remote portion relative to the bearing (portion connected to blade root), an intermediate portion (11), and a portion that is close to the bearing (tip end of 10). The transition from the portion remote from the bearing to the intermediate portion and a transition from the portion close to the bearing to the intermediate portion are rounded (see Figure 1 where 11 is rounded, and the connection portion near where reference character 10 is pointing is round).
Since applicant has not disclosed that having the transition portions as being rounded solves any stated problem or is for any particular purpose and it appears that the bearing cover of Lipka would perform equally well with a shape and having the rounded transitions as taught by Franke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to modify the transitions of Lipka by utilizing the specific shape and rounded transitions as claimed and taught by Franke for the purpose of providing a flexible bearing cover during maintenance operations (Paragraph 27, Franke).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipka (US 9765646) in view of Hubertus (WO 2012175204).
Lipka discloses the rotor blade according to claim 1 above.
Lipka fails to teach a fixed part of the blade bearing is a nose ring and the movable part of the blade bearing is formed as a U-ring or a split U-ring, or wherein the movable part of the blade bearing is a nose ring and the fixed part of the blade bearing is formed as a U-ring or a split U-ring.
Hubertus teaches a blade bearing connection for a wind turbine rotor blade whereby the portion of the blade bearing fixed to the blade is a split U-ring and the portion fixed to the hub is a nose ring (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade connection to the hub of Lipka such that the nose portion is connected to the hub and the split U-ring is fixed to the blade as taught by Hubertus for the purposes of attaching the blade to the rotor, thereby producing wind power during operation and allowing for the pitch of the blades.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lipka (US 9765646) in view of Bagepalli (US 8591187).
Lipka discloses the rotor blade according to claim 1 above.
Lipka fails to teach the hub-side end of the rotor blade has a passage opening in a radial direction, wherein the passage opening is configured for providing an access into the intermediate space between the outer circumferential surface of the hub-side end of the rotor blade and the portion of the bearing cover that is close to the bearing for inspection, maintenance or repair purposes, and for receiving at least one functional element through the passage opening.
Bagepalli teaches a rotor blade attached to a wind turbine rotor, the blade including a blade root (34) with a plurality of radial passage openings which include a plurality of barrel nuts (54), the barrel nuts and blade bolts configured to sense loads transmitted through the blade root structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Lipka such that it includes a plurality of passage openings in a radial direction, the passage openings configured for providing access into the intermediate space between the outer circumferential surface of the hub-side end of the rotor blade for inspection purposes, and for receiving at least one functional element through the passage opening as taught by Bagepalli for the purposes of monitoring loads and pressure in the blade root and respective bearing connections in the wind turbine rotor.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lipka (US 9765646) in view of Bagepalli (US 8591187), and further in view of Bech (US 8147202).
Lipka in view of Bagepalli teaches the rotor blade according to claim 10 above.
Lipka fails to teach the hub has a radially inwardly projecting flange at the end close to the bearing, wherein the flange has a circumferentially extending slot as access to blade fastening bolts by which the rotor blade is fastened to the movable part of the bearing, and the hub has at the end close to the bearing a plurality of hub blind holes for receiving bearing fastening bolts for fastening a fixed part of a blade bearing to the hub.
Bech teaches a wind turbine system with a hub (7) attached to a pitch bearing (9), the hub including a radially inwardly projecting flange at the end close to the bearing (see Figure 5 as an example), the flange has a circumferentially extending slot (15) as access to blade fastening bolts (21) by which the rotor blade is fastened to the movable part of the bearing (25), and the hub has at the end close to the bearing a plurality of hub blind holes for receiving bearing fastening bolts (12) for fastening a fixed part (24, 26) of a blade bearing to the hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Lipka such that the hub has a radially inwardly projecting flange at the end close to the bearing, wherein the flange has a circumferentially extending slot as access to blade fastening bolts by which the rotor blade is fastened to the movable part of the bearing, and the hub has at the end close to the bearing a plurality of hub blind holes for receiving bearing fastening bolts for fastening a fixed part of a blade bearing to the hub as taught by Bech for the purposes of securing the blade to the hub and allow for access to maintain/repair the bearing/bearing connection of the wind turbine installation.
Claims 14 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Lipka (US 9765646) in view of Ding (CN 101915211).
Lipka discloses the rotor and method according to claims 11 and 18 above.
Lipka fails to teach an arresting device configured to arrest the rotor blade with respect to the hub to prevent a rotational movement of the rotor blade relative to the hub, wherein the arresting device has an arresting pin, wherein the arresting pin is configured to engage with a blade fastening bolt.
Ding teaches a wind turbine blade connection apparatus including a rotor blade (21), a bearing portion connected to the blade (232), a bearing portion connected to the hub (231), and an arresting device (Figure 3) configured to arrest the rotor blade with respect to the hub to prevent a rotational movement of the rotor blade relative to the hub, the arresting device has an arresting pin (241), wherein the arresting pin is configured to engage with a blade fastening bolt (see Figure 3, the connecting hole 242, reference character 24 is connected to the bearing inner ring 232 through a connecting bolt passing through the first connecting hole 242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine rotor and method of Lipka such that the system includes an arresting device configured to arrest the rotor blade with respect to the hub to prevent a rotational movement of the rotor blade relative to the hub, wherein the arresting device has an arresting pin, wherein the arresting pin is configured to engage with a blade fastening bolt as taught by Ding for the purposes of providing a pitch locking mechanism which prolongs the service life of the pitch bearing and reduces the blocking possibility of the pitch bearing, thus further improving the reliability of the pitch system.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lipka (US 9765646) in view of Bech (US 8147202).
Lipka discloses the method according to claim 16 above.
Lipka fails to teach pretensioning blade fastening bolts, screwing of nuts onto the blade fastening bolts, and partial release of tension of the blade fastening bolts, wherein the pretensioning, screwing, and tensioning are realized through a circumferentially extending slot of a radially inwardly projecting flange at an end of the hub that is close to the bearing.
Bech teaches a wind turbine system with a hub (7) attached to a pitch bearing (9), the hub including a radially inwardly projecting flange at the end close to the bearing (see Figure 5 as an example), the flange has a circumferentially extending slot (15) as access to blade fastening bolts (21) by which the rotor blade is fastened to the movable part of the bearing (25), and the hub has at the end close to the bearing a plurality of hub blind holes for receiving bearing fastening bolts (12) for fastening a fixed part (24, 26) of a blade bearing to the hub. Bech further teaches the pretensioning of the blade fastening bolts (21) as the bolts are pulled through the bearing element (25) and then the screwing of nut (29) is attached, and thereafter the partial release of tension of the blade fastening bolts. The pretensioning, screwing, and tensioning are realized through the circumferentially extending slot of the hub flange (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lipka such that pretensioning blade fastening bolts, screwing of nuts onto the blade fastening bolts, and partial release of tension of the blade fastening bolts, wherein the pretensioning, screwing, and tensioning are realized through a circumferentially extending slot of a radially inwardly projecting flange at an end of the hub that is close to the bearing as taught by Bech for the purposes of securing the blade to the hub and allow for access to maintain/repair the bearing/bearing connection of the wind turbine installation.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogall (US 8043012), Erill (US 7987600), and Lin (US 9109579) each disclose a rotor blade/hub connection with a wind turbine and a sealing element at the hub/blade connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745